DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Action
Receipt of Remarks filed on 03/15/2021 is acknowledged.  Claims 1-15 are pending in this application.  

Response to Election/Restrictions
Applicant's election of group (I), with traverse, in the reply filed on 03/15/2021 is acknowledged.  The election encompassed claims 1-10 and 14.
The traversal is based on the ground that the processes of Groups (II) and (III) depend from the composition of Group (I), as such these three groups are linked ad there would not be a search burden present during examination (see Remarks: page 5-6).  The argument is not persuasive.  As stated in the Office action (mail date: 02/05/2021, page 4-5), the inventions listed as Groups (l), (II) and (III) lack unity of invention because even though the inventions of these groups require the technical feature of a microcapsule recited in instant claim 1, this technical feature is not a special technical feature as it does 
Applicants are reminded that where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.

Status of Claims
Accordingly, claims 1-10 and 14 are presented for examination on the merits for patentability as they read upon the elected subject matter and claims 11-13 and 15 directed to non-elected invention is withdrawn.

Priority
The present application is a 371 of PCT/EP2017/050905 filed on 01/17/2017, which claims foreign priority based on an application filed in EPO (EP 16152354.3) filed on 01/22/2016.

Objection to Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See the specification, page 9, line 30: http://www.alanwood.net/pesticides/”; and page 14, line 17-18: http://www.plantprotec- tion.org/hrac/MOA.html.
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objection
Claims 4, 5 and 7 are objected to because of the following informalities:
(1)	Claim 4 recites a phrase “C-atoms”, which is suggested that the full spelling of the phrase “carbon atoms” be adopted.
(2)	Claim 5 recites a phrase “phthalic acid, and terephthalic acid, and derivatives thereof”, which is suggested that the first “and” word (see underline) be deleted for claim formality purposes.
(3)	Claim 7 recites “the microcapsules…having an average particle size of the microcapsules in the range…..” in which the phrased “of the microcapsules” (see underline) is redundant and is suggested be deleted.
Appropriate corrections are required.


Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
.


Claim 3, 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1)	Claims 3 and 5 recite the phrase “the polyester comprises in polymerized form (a) an alcohol selected from diols, and polyols; and (b) an acid-component selected from divalent, and multivalent carboxylic acids”, which is indefinite because it is unclear if the recitation means that the “polyester” is in polymerized form which is formed from an alcohol selected from (a) and an acid-component selected from (b); OR the recitation means that the “polyester comprises in both a polymerized form (a) and a polymerized form (b).
(2)	Claim 10 recites a phrase “wherein the pesticide, or a salt thereof”, in which the phrase “a salt thereof” lacks sufficient antecedent basis because the preceding claim 1 does not recite that said “water-soluble pesticide” includes its salt.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BEESTMAN, G. B. (EP 0148169 B1, which is cited in the Information Disclosure Statement filed on 7/20/2018).
For claims 1 and 6, BEESTMAN teaches a microcapsule, which has (a) a capsule shell wall of polymeric material; and (b) a capsule core wherein a water-soluble material (e.g. water-soluble herbicides; see: col. 4, line 13-20) is encapsulated within the wall of said microcapsule.
	BEESTMAN teaches that the microcapsule shell wall of polymeric material can be polyester (see: col. 5, line 47-48; and col. 11, Example 4).
	BEESTMAN teaches an example of microcapsule having a polyester shell wall, wherein the ingredients comprised within the shell wall (after the polyester shell wall is formed) may include 50 grams of aqueous potassium dicamba solution (35.3 %) in aqueous phase (17.65 grams of potassium dicamba and 32.35 grams of water), 1.9 grams of KOH, 53.4 grams of crop oils and emulsifier (GAF V-216) (see: col. 13, Example 9).
As such, the amount of water comprised within the shell wall would be about 30.7 % by weight, based on the total weight of aqueous potassium dicamba solution, KOH and crop oils (105.3 grams).  This reads on the “water content in the core is at least 10 % by weight” as claim 1, or “at least 30 % by weight” as claim 6.  In addition, the amount of the potassium dicamba in the aqueous phase would be about 16.76 % by weight, and this reads on the “core comprises at least 10 % by weight of the pesticide” as claim 6.
Further, BEESTMAN also discloses a microcapsule which contains 200 grams of water and a total of 236.23 grams of other ingredients (excluded the diol, triol and adipoyl 
BEESTMAN also teaches that said microcapsules are less phytotoxic to certain crop plants, thereby enhancing the crop safety of the herbicide and can protect the herbicides from environmental degradation, reduce leaching of the herbicide into the soil, and thus prolong or increase the soil life of the herbicide (see: col. 14, line 42-49).
For claim 2, BEESTMAN teaches the water-soluble material, e.g. herbicides, itself can be a liquid (see: col. 3, line 26-28; and col. 4, line 13-15).  As such, it reads on the “pesticide is present in the capsule core in dissolved form” as claimed because a “liquid” herbicide would necessarily be in dissolved form.
For claims 8-9, BEESTMAN teaches the water-soluble herbicide can be, e.g. potassium salt of dicamba (see: col. 4, line 13-19), which reads on the “pesticide is a herbicide or a salt of dicamba” as claims 8 and 9.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over BEESTMAN, G. B. (EP 0148169 B1, which is cited in the Information Disclosure Statement filed on 7/20/2018) in view of Dyllick-Brenzinger et al. (U.S. PG-Pub. No. 20100120617A1).
Applicants Claim
Applicants claim a microcapsules comprising a capsule shell and a capsule core; wherein the capsule shell comprises a polyester; and wherein the capsule core comprises a water-soluble pesticide and at least 10 wt% of water, based on a total weight of the capsule core.

Determination of the scope and content of the prior art
(MPEP 2141.01)
For claims 1 and 6, BEESTMAN teaches a microcapsule, which has (a) a capsule shell wall of polymeric material; and (b) a capsule core wherein a water-soluble material (e.g. water-soluble herbicides; see: col. 4, line 13-20) is encapsulated within the wall of said microcapsule.
	BEESTMAN teaches that the microcapsule shell wall of polymeric material can be polyester (see: col. 5, line 47-48; and col. 11, Example 4).
	BEESTMAN teaches an example of microcapsule having a polyester shell wall, wherein the ingredients comprised within the shell wall (after the polyester shell wall is formed) may include 50 grams of aqueous potassium dicamba solution (35.3 %) in aqueous phase (17.65 grams of potassium dicamba and 32.35 grams of water), 1.9 grams of KOH, 53.4 grams of crop oils and emulsifier (GAF V-216) (see: col. 13, Example 9).
As such, the amount of water comprised within the shell wall would be about 30.7 % by weight, based on the total weight of aqueous potassium dicamba solution, KOH and crop oils (105.3 grams).  This reads on the “water content in the core is at least 10 % by weight” as claim 1, or “at least 30 % by weight” as claim 6.  In addition, the amount of the potassium dicamba in the aqueous phase would be about 16.76 % by weight, and this reads on the “core comprises at least 10 % by weight of the pesticide” as claim 6.
Further, BEESTMAN also discloses a microcapsule which contains 200 grams of water and a total of 236.23 grams of other ingredients (excluded the diol, triol and adipoyl chloride ingredients), as such, the water can be present within the polyester shell wall in an content of about 45.8 % by weight.

For claim 2, BEESTMAN teaches the water-soluble material, e.g. herbicides, itself can be a liquid (see: col. 3, line 26-28; and col. 4, line 13-15).  As such, it reads on the “pesticide is present in the capsule core in dissolved form” as claimed because a “liquid” herbicide would necessarily be in dissolved form.
	For claim 3, BEESTMAN teaches that microcapsule shell wall of polymeric material can be “polyester” (see: col. 3, line 51-52 & 54), which can be produced from “diols or polyols” with “diacid or polyacid chlorides” (e.g. suitable difunctional acid-derived shell wall components can be adipoyl chloride) (see: col. 4, line 5-8; and col. 6, line 28-40).  As such, the “diols and polyols” reads on the component (a) as claimed; and the “diacid or polyacid chlorides” reads on the similar component (b) as claimed.
	For claim 4, BEESTMAN teaches the suitable “diols” can be, e.g. ethylene glycol (which has 2 carbon atoms), pentanediol (which has 5 carbon atoms), hexanediol (which has 6 carbon atoms), 1, 4-butanediol (which has 4 carbon atoms) (see: col. 6, line 44-53).  As such, they read on the claimed “alcohol comprises 2 to 6 carbon atoms”.
	BEESTMAN teaches the suitable “difunctional acid-derived shell wall components” can be, e.g. adipoyl chloride or citric acid chloride, (see: col. 6, line 28-29, 32 & 39).  It is known that “adipoyl chloride” has a chemical formula of C6H8Cl2O2 and, thus, it reads on the claimed “acid-component comprises 6 carbon atoms”.
For claim 5, the suitable diols, e.g. ethylene glycol (which has 2 carbon atoms), pentanediol (which has 5 carbon atoms), hexanediol (which has 6 carbon atoms), 1,4-butanediol (which has 4 carbon atoms), as taught in BEESTMAN, read on the species of an alcohol component (a) as claimed; and the suitable difunctional acid-derived shell wall components, e.g. adipoyl chloride, as taught in BEESTMAN, reads on the “adipic acid derivative” of the acid-component (b) as claimed.
For claim 7, BEESTMAN teaches the resulted microcapsules which having polyester shell wall encapsulating water and water-soluble herbicide (e.g. potassium dicamba) within the shell wall are spherical, individual microcapsules having 1-10 µm in diameter (see: col. 11, Example 4, line 6-28; and col. 13, Example 9, line 20-42).
For claims 8-9, BEESTMAN teaches the water-soluble herbicide can be, e.g. potassium salt of dicamba (see: col. 4, line 13-19), which reads on the “pesticide is a herbicide or a salt of dicamba” as claims 8 and 9.
With respect to the recitation of claim 10 “wherein the pesticide as claimed has a vapor pressure of at least 1 mPa at 25 °C”, since BEESTMAN teaches the same water-soluble pesticide salt, e.g. potassium dicamba, as claimed and as evidenced by the instant claim 9, said potassium dicamba salt taught by BEESTMAN would necessary has the same vapor pressure as presently claimed because a chemical compound and its properties are inseparable (see MPEP 2112.01: Part II and also see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

However, BEESTMAN does not teach to use the carboxylic acids form of said diacid or polyacid chlorides for forming the polyester shell wall, as recited in claim 3.  BEESTMAN also does not teach to use the microcapsule in plant propagation material as recited in claim 14.  The deficiencies are taught by the reference Dyllick-Brenzinger et al.
	Dyllick-Brenzinger teaches a method for producing microcapsules, wherein the microcapsule comprises a polymer-containing capsule covering and a capsule core, wherein the core can comprise at least one effective substance (e.g. preferably herbicides) in dissolved form (see: [0006]; [0021], line 1-4; and [0088]).
	Dyllick-Brenzinger teaches that the capsule covering can be formed from polymerization of monomers, i.e. a dialcohol as a starter monomer (e.g. ethylene glycol, 1,4-butanediol) with dicarboxylic acid compounds (e.g. adipic acid, oxalic acid, malonic acid, succinic acid, glutaric acid) (see: [0032 & 0039]).  As such, the “dicarboxylic acid compounds” are the suitable polymerization monomers, and they read on the claimed “acid-component is selected from divalent carboxylic acids” as recited in instant claim 3.
	Dyllick-Brenzinger teaches that seed material can be treated with an agrochemical formulation comprised of the microcapsules (see: [0186 & 0188]; and the reference claim Dyllick-Brenzinger reads on the “plant propagation material” as instant claim 14.

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
BEESTMAN and Dyllick-Brenzinger combined teaches microcapsule having polyester shell wall can be produced by reacting a diol or polyol monomer (e.g. ethylene glycol; 1, 4-butanediol) with a diacid or polyacid chloride monomer (e.g. adipoyl chloride), or by reacting a dialcohol monomer (e.g. ethylene glycol; 1,4-butanediol) with a dicarboxylic acid compound (e.g. adipic acid).
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to utilize either the diacid or polyacid chloride monomer (e.g. adipoyl chloride) suggested by BEESTMAN, or the dicarboxylic acid compound (e.g. adipic acid) suggested by Dyllick-Brenzinger, to react with the diol or polyol monomer and to produce a microcapsule that has a polyester capsule shell wall because BEESTMAN and Dyllick-Brenzinger teaches that the resulted microcapsules are stable and are useful for encapsulating a variety of materials, i.e. water-soluble herbicides, and even sensitive substances can be encapsulated.  The prior art also teaches that said microcapsules are less phytotoxic to certain crop plants, thereby enhancing the crop safety of the herbicide and can protect the herbicides from environmental degradation, reduce leaching of the herbicide into the soil, and thus prolong or increase the soil life of the herbicide.
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to treat plant propagation materials, i.e. seeds, with an agrochemical formulation comprising the microcapsules because Dyllick-Brenzinger teaches that by 
Therefore, from the combined teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Conclusion
No claims are allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616  
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616